Case: 11-13389   Date Filed: 09/20/2012         Page: 1 of 3

                                                               [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 11-13389
                     ________________________

                  D.C. Docket No. 8:08-cv-02253-EAJ



ALLSTATE INSURANCE COMPANY,
an Illinois corporation,

                                                                         Plaintiff - Counter
                            llllllllllllllllllllllllllllllllllllllllDefendant - Appellee
                                   llllllllllllllllllllllllllllllllllllllllCross Appellant,

                                  versus

ROBERT M. LEVESQUE,

                                                                              Defendant,

DOLORES LEVESQUE,
ESTATE OF ROBERT M. LEVESQUE,
deceased,

                                                               Defendants - Appellants
                                lllllllllllllllllllllllllllllllllllllllllCross Appellees,

BLANCA MICHAELS,

                                                                     Defendant - Counter
                                lllllllllllllllllllllllllllllllllllllllllClaimant - Cross
                                           lllllllllllllllllllllllllllllllllllllllllAppellee,
               Case: 11-13389     Date Filed: 09/20/2012       Page: 2 of 3

ANDREW’S FLORIST ON 4TH STREET, INC.,
a Florida corporation
a.k.a. Andrews Florist on 4th Street North, Inc.,
a.k.a. Andrews on 4th St., Inc.,

                                                                           Defendant - Counter
                                   llllllllllllllllllllllllllllllllllllllllClaimant - Appellant
                                          llllllllllllllllllllllllllllllllllllllllCross Appellee.

                            ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                (September 20, 2012)

Before HULL, MARCUS and COX, Circuit Judges.

PER CURIAM:

      In this declaratory judgment action, Andrew’s Florist and Dolores Levesque

appeal from the district court’s order and judgment granting relief in favor of Allstate

Insurance Company. In June 2004, a delivery driver for Andrew’s Florist was

involved in an automobile accident with Robert Levesque, who suffered serious

injuries as a result. At the time of the accident, Andrew’s Florist was covered by a

commercial automobile policy issued by Allstate. Mr. Levesque and his wife sued

Andrew’s Florist in a Florida state court, and the matter was ultimately resolved

through a settlement agreement and stipulated consent judgment.



                                           2
               Case: 11-13389     Date Filed: 09/20/2012    Page: 3 of 3

      Subsequently, Allstate filed this action seeking a declaration that the settlement

agreement is not enforceable against it and that it has no duty to indemnify Andrew’s

Florist for the consent judgment. Andrew’s Florist counterclaimed for breach of the

insurance contract. After a jury trial, the district court concluded that the settlement

agreement was not enforceable against Allstate because the jury had found that Mrs.

Levesque entered into the settlement agreement in bad faith, and accordingly, it

granted Allstate’s requested declaratory relief and denied the counterclaim by

Andrew’s Florist.

      After careful review and having had the benefit of oral argument, we can

discern no reversible error, and therefore, we affirm the judgment of the district court.

      AFFIRMED.




                                           3